--------------------------------------------------------------------------------

Exhibit 10.1


Execution Version



--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
Dated as of April 3, 2020
 
among
 
SOUTH JERSEY INDUSTRIES, INC.,
as the Borrower,
 
BANK OF AMERICA, N.A.,
 as Administrative Agent,
 
and
 
THE OTHER LENDERS PARTY HERETO



--------------------------------------------------------------------------------



 [image00001.jpg]



--------------------------------------------------------------------------------


TABLE OF CONTENTS


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
         
1.01
Defined Terms
1
 
1.02
Other Interpretive Provisions
21
 
1.03
Accounting Terms
22
 
1.04
Rounding
23
 
1.05
Times of Day
23
 
1.06
Interest Rates
23
       
ARTICLE II
BORROWINGS
23
         
2.01
Loans
23
 
2.02
Borrowings, Conversions and Continuations of Loans
23
 
2.03
[Reserved]
24
 
2.04
[Reserved]
24
 
2.05
Prepayments
24
 
2.06
[Reserved]
25
 
2.07
Repayment of Loans
25
 
2.08
Interest
25
 
2.09
[Reserved]
25
 
2.10
Computation of Interest and Fees
26
 
2.11
Evidence of Debt
26
 
2.12
Payments Generally; Administrative Agent’s Clawback
26
 
2.13
Sharing of Payments by Lenders
27
 
2.14
[Reserved]
28
 
2.15
[Reserved]
28
 
2.16
[Reserved]
28
 
2.17
Defaulting Lenders
28

       
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
29
         
3.01
Taxes
29
 
3.02
Illegality
32
 
3.03
Inability to Determine Rates
33
 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
35
 
3.05
Compensation for Losses
36
 
3.06
Mitigation Obligations; Replacement of Lenders
37
 
3.07
Survival
37
       
ARTICLE IV
CONDITIONS PRECEDENT
37
         
4.01
Conditions Precedent to Borrowing
37
       
ARTICLE V
REPRESENTATIONS AND WARRANTIES
38
         
5.01
Existence, Qualification and Power
38
 
5.02
Authorization; No Contravention
39
 
5.03
Governmental Authorization; Other Consents
39
 
5.04
Binding Effect
39
 
5.05
Financial Statements; No Material Adverse Effect
39
 
5.06
Litigation
39
 
5.07
No Default
39
 
5.08
Ownership of Property; Liens
40
 
5.09
Environmental Compliance
40
 
5.10
[Reserved]
41



i

--------------------------------------------------------------------------------



 
5.11
Taxes
41
 
5.12
ERISA Compliance
41
 
5.13
Subsidiaries; Capital Stock
42
 
5.14
Margin Regulations; Investment Company Act
42
 
5.15
Disclosure
42
 
5.16
Compliance with Laws
42
 
5.17
Solvency
42
 
5.18
Bonds
42
 
5.19
OFAC
43
 
5.20
Anti-Corruption Laws
43
 
5.21
Affected Financial Institutions
43
 
5.22
Covered Entity
43
   
 
 
ARTICLE VI
AFFIRMATIVE COVENANTS
43
         
6.01
Financial Statements
43
 
6.02
Notices; Other Information
44
 
6.03
[Reserved]
45
 
6.04
Loan Documents
45
 
6.05
Preservation of Existence, Etc
45
 
6.06
Ownership
45
 
6.07
Maintenance of Properties
45
 
6.08
Maintenance of Insurance
46
 
6.09
Compliance with Laws
46
 
6.10
Visitation Rights; Books and Records
46
 
6.11
Transactions with Affiliates.
46
 
6.12
Use of Proceeds
46
 
6.13
Risk Management
46
 
6.14
Anti-Corruption; Sanctions
46
 
6.15
Further Assurances
46
 
6.16
Compliance with ERISA
47
 
6.17
Environmental Notices.
47
 
6.18
Environmental Matters.
47
 
6.19
Environmental Release.
47
 
6.20
Anti-Money-Laundering.
47
 
6.21
Most Favored Lender Provision
47
       
ARTICLE VII
NEGATIVE COVENANTS
47
         
7.01
Liens
48
 
7.02
Indebtedness
48
 
7.03
Obligation to Ratably Secure
48
 
7.04
Fundamental Changes
48
 
7.05
Dispositions
48
 
7.06
Restricted Investments
48
 
7.07
Change in Nature of Business
48
 
7.08
[Reserved]
48
 
7.09
Distributions
48
 
7.10
[Reserved]
48
 
7.11
Constituent Documents, Etc.
48
 
7.12
Fiscal Year. Change its fiscal year
49
 
7.13
Financial Covenant
49
 
7.14
Sanctions
49



ii

--------------------------------------------------------------------------------



 
7.15
Anti-Corruption Laws
49
       
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
49
         
8.01
Events of Default
49
 
8.02
Remedies Upon Event of Default
50
 
8.03
Application of Funds
51
       
ARTICLE IX
ADMINISTRATIVE AGENT
51
         
9.01
Appointment and Authority
51
 
9.02
Rights as a Lender
51

 
9.03
Exculpatory Provisions
52
 
9.04
Reliance by Administrative Agent
53
 
9.05
Delegation of Duties
53
 
9.06
Resignation of Administrative Agent
53
 
9.07
Non-Reliance on the Administrative Agent and the Other Lenders
54
 
9.08
[Reserved]
54
 
9.09
[Reserved]
55
 
9.10
[Reserved]
55
 
9.11
Certain ERISA Matters
55
       
ARTICLE X
MISCELLANEOUS
56
         
10.01
Amendments, Etc
56
 
10.02
Notices; Effectiveness; Electronic Communication
57
 
10.03
No Waiver; Cumulative Remedies; Enforcement
58
 
10.04
Expenses; Indemnity; Damage Waiver
59
 
10.05
Payments Set Aside
60
 
10.06
Successors and Assigns
61
 
10.07
Treatment of Certain Information; Confidentiality
64
 
10.08
Right of Setoff
65
 
10.09
Interest Rate Limitation
65
 
10.10
Counterparts; Integration; Effectiveness
66
 
10.11
Survival of Representations and Warranties
66
 
10.12
Severability
66
 
10.13
Replacement of Lenders
66
 
10.14
Governing Law; Jurisdiction; Etc
67
 
10.15
Waiver of Jury Trial
68
 
10.16
No Advisory or Fiduciary Responsibility
68
 
10.17
Electronic Execution of Assignments and Certain Other Documents
69
 
10.18
USA PATRIOT Act
69
 
10.19
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
69  
10.20
Acknowledgement Regarding Any Supported QFCs
70



iii

--------------------------------------------------------------------------------


SCHEDULES
     
2.01
Commitments and Applicable Percentages
5.12(d)
ERISA Matters
5.13
Subsidiaries; Capital Stock
10.02
Administrative Agent’s Office; Certain Addresses for Notices
   
EXHIBITS
     
A
Form of Loan Notice
B
Form of Note
C
Form of Compliance Certificate
D
Form of Assignment and Assumption
E-1
Form of U.S. Tax Compliance Certificate – Foreign Lenders (Not Partnerships)
E-2
Form of U.S. Tax Compliance Certificate – Non-U.S. Participants (Not
Partnerships)
E-3
Form of U.S. Tax Compliance Certificate – Non-U.S. Participants (Partnerships)
E-4
Form of U.S. Tax Compliance Certificate – Foreign Lenders (Partnerships)
F
Form of  Notice of Prepayment



iv

--------------------------------------------------------------------------------


CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of April 3, 2020 among
SOUTH JERSEY INDUSTRIES, INC., a New Jersey corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.
 
The Borrower has requested that the Lenders provide a $200,000,000 term loan,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS
 
1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:
 
“2015 Term Loan Facility” means that certain Term Loan Credit Agreement dated as
of October 28, 2015 among the Borrower, the lenders party thereto from time to
time, and Bank of America, N.A. as a lender and administrative agent, as it may
be amended from time to time.
 
“2017 Revolving Credit Agreement” means that certain Five-Year Revolving Credit
Agreement dated as of August 7, 2017 among the Borrower, the lenders party
thereto from time to time, and Wells Fargo Bank, National Association, as
administrative agent, as it may be amended from time to time.
 
“2019 Term Loan Facility” means that certain Term Loan Credit Agreement dated as
of September 23, 2019 among the Borrower, the lenders party thereto from time to
time, and Bank of America, N.A. as Lender, as it may be amended from time to
time.
 
“2019 Revolving Credit Agreement” means that certain 364-Day Revolving Credit
Agreement dated as of September 7, 2016 among the Borrower, Morgan Stanley Bank,
N.A., and Morgan Stanley Senior Funding, Inc. (as the Administrative Agent), as
amended by that certain First Amendment, dated as of September 6, 2017, as
further amended by that certain Second Amendment, dated as of November 3, 2017,
as further amended by that certain Third Amendment, dated as of June 3, 2018, as
further amended by that certain Fourth Amendment, dated as of September 6, 2019,
and as it may be further amended from time to time.
 
“Acquisition” means any transaction or series of related transactions by which
the Borrower or any Subsidiary directly or indirectly (a) acquires all or
substantially all of the assets comprising one or more business units of any
other Person, whether through purchase of assets, merger or otherwise or (b)
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority of the Capital Stock of any other Person or a
majority of the Capital Stock of such Person having ordinary voting power for
the election of directors or members of a similar governing body of such Person.
 
“Act” has the meaning specified in Section 10.18.
 
“Adjustment” has the meaning set forth in Section 3.03(c).
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
1

--------------------------------------------------------------------------------


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent.
 
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” means this Credit Agreement.
 
“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, certificates, orders, interpretations, licenses, and
permits of any Governmental Authority and judgments, decrees, injunctions,
writs, orders or like action of any court, arbitrator or other judicial or
quasi-judicial tribunal (including, without limitation, those pertaining to
health, safety, the environment or otherwise).
 
 “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17.  If the commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments and to any Lender’s status as a Defaulting
Lender at the time of determination.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
 
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
 
Applicable Rate
Pricing
Level
 
Debt Ratings
S&P/Moody’s
Eurodollar Rate
Base Rate
1
 
A- / A3or above
1.40%
0.40%
2
 
BBB+ / Baa1
1.65%
0.65%
3
 
BBB / Baa2
1.90%
0.90%
4
 
BBB- / Baa3
2.15%
1.15%
5
 
BB+/Ba1 or below
2.30%
1.30%



2

--------------------------------------------------------------------------------


Initially, the Applicable Rate shall be at Pricing Level 3.  Thereafter, each
change in the Applicable Rate resulting from a publicly announced change in the
Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 6.02(g) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries for the fiscal year ended
December 31, 2019, and the related consolidated statements of income, retained
earnings and cash flows for such fiscal year of the Borrower and its
Consolidated Subsidiaries, including the notes thereto.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
 
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to Section
3.03 hereof, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.
Notwithstanding anything to the contrary contained herein, if the Base Rate
shall be less than 1.75%, the Base Rate shall be deemed to be 1.75% for the
purposes of this Agreement.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
3

--------------------------------------------------------------------------------


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
 
“Bonds” means any tax-exempt bonds issued in connection with various projects of
the Borrower or its Subsidiaries, certain obligations of which are supported by
letters of credit issued pursuant to that certain Four-Year Revolving Credit
Agreement, dated as of April 29, 2011, among the Borrower, the lenders referred
to therein and Wells Fargo Bank, National Association, as administrative agent
(as amended, modified, supplemented, restated, or amended and restated, the
“2011 Revolving Credit Agreement”).
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
 
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.
 
“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S. C. §9601, et. seq., as amended from time to time, and any
regulations promulgated thereunder.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
 
4

--------------------------------------------------------------------------------


“Change of Control” means the occurrence of either of the following: (a) any
entity, person (within the meaning of Section 14(d) of the Exchange Act) or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
which theretofore was beneficial owner (as defined in Rule 13d‑3 under the
Exchange Act) of less than 30% of the Borrower’s then outstanding common stock
either (i) acquires shares of common stock of the Borrower in a transaction or
series of transactions that results in such entity, person or group directly or
indirectly owning beneficially 30% or more of the outstanding common stock of
the Borrower, or (ii) acquires, by proxy or otherwise, the right to vote for the
election of directors, for any merger, combination or consolidation of the
Borrower or any of its direct or indirect Subsidiaries, or, for any other matter
or question, more than 20% of the then outstanding voting securities of the
Borrower; or (b) a majority of the directors of the board of directors of the
Borrower fail to consist of Continuing Directors.
 
 “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated” means, when used with reference to any accounting term, the
amount described by such accounting term, determined on a consolidated basis in
accordance with GAAP, after elimination of intercompany items.
 
“Consolidated Total Capitalization” means the sum of (a) Indebtedness of the
Borrower and its Consolidated Subsidiaries, without duplication, plus (b)
Mandatorily Convertible Securities of the Borrower, plus (c) the sum of the
Capital Stock (excluding treasury stock and capital stock subscribed for and
unissued) and surplus (including earned surplus, capital surplus, translation
adjustment and the balance of the current profit and loss account not
transferred to surplus) accounts of the Borrower and its Consolidated
Subsidiaries appearing on a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, in each case prepared as of the date of determination
in accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 5.05, after eliminating all
intercompany transactions and all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries.
 
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election.
 
5

--------------------------------------------------------------------------------


 “Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Borrower has
only one Debt Rating, the Pricing Level that is one level lower than that of
such Debt Rating shall apply; and (d) if the Borrower does not have any Debt
Rating, Pricing Level 5 shall apply.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would, unless
cured or waived, be an Event of Default.
 
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans plus two percent (2%), in each case, to
the fullest extent permitted by Applicable Law.
 
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower, the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.
 
6

--------------------------------------------------------------------------------


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
 
“Disclosure Documents” means the Borrower’s Annual Report on Form 10‑K for the
year ended December 31, 2019, and any Current Report on Form 8‑K filed with the
SEC on or before March 20, 2020.
 
“Dividing Person” has the meaning assigned to it in the definition of
“Division.”
 
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
 
“Dollar” and “$” mean lawful money of the United States.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
 
“Elizabethtown” means Elizabethtown Gas Company, a New Jersey corporation.
 
“Elizabethtown Credit Agreement” means that certain revolving credit agreement,
dated as of June 26, 2018 between Elizabethtown, as borrower, JPMorgan Chase
Bank, N.A., as administrative agent, and other financial institutions that are
lenders party thereto, as it may be amended, modified, restated, amended and
restated, renewed, refinanced or replaced from time to time.
 
7

--------------------------------------------------------------------------------


“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with a Governmental
Authority or other entity, and whether or not incorporated in a judgment, decree
or order.
 
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.


“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.
 
“Environmental Notices” means notice from any Environmental Authority or by any
other Governmental Authority, of possible or alleged noncompliance with or
liability under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other Authority for correction of any violation of any Environmental
Requirement or any investigations concerning any violation of any Environmental
Requirement.


“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.
 
“Environmental Releases” means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.
 
“Environmental Requirement” means any legal requirement relating to the
environment and applicable to the Borrower or its properties, including but not
limited to any such requirement under CERCLA or similar state legislation and
all federal, state and local laws, ordinances, regulations, orders, writs,
decrees and common law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
 
8

--------------------------------------------------------------------------------


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization if withdrawal liability is asserted by such plan; (d) the
filing of a notice of intent to terminate the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA if the plan
assets are not sufficient to pay all plan liabilities; (e) the institution by
the PBGC of proceedings to terminate a Pension Plan; or (f) any event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Eurodollar Rate” means:
 
(a)        for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for U.S. Dollars for a period equal in length to such Interest
Period (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period;
 
(b)        for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
 
(c)          if the Eurodollar Rate shall be less than 0.75%, such rate shall be
deemed 0.75% for purposes of this Agreement.
 
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 

--------------------------------------------------------------------------------

 
1
The EU- Bail-In Legislation Schedule may be found at
http://www.lma.eu.com/pages.aspx?p=499.

 
9

--------------------------------------------------------------------------------


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(g) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
 
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for Tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.
 
“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority, required to
be made by Borrower, other than routine reporting requirements the failure to
comply with which will not affect the validity or enforceability of this
Agreement or any other Loan Document or have a material adverse effect on the
transactions contemplated by this Agreement or any other Loan Document.
 
10

--------------------------------------------------------------------------------


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority having authority over
Borrower or Borrower’s operations, (c) the presence of which require
investigation or remediation under any Environmental Law or common law, (d) the
discharge or emission or release of which requires a permit or license under any
Environmental Law or other Governmental Action, (e) which are deemed to
constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.


“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, swap agreement (as
defined in 11 U.S.C. § 101), interest rate or currency hedge agreement, and any
put, call or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates or currency exchange rates.
 
“Impacted Loans” has the meaning specified in Section 3.03(a).
 
“Indebtedness” means, for any Person, all obligations of such Person which in
accordance with GAAP should be classified on a balance sheet of such Person as
liabilities of such Person, and in any event shall include, without duplication,
all (a) indebtedness for borrowed money, (b) obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations to pay the
deferred purchase price of property or services, (d) obligations as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases, (e) obligations as lessee under operating leases which have been
recorded as off-balance sheet liabilities, (f) obligations under Hedging
Obligations, (g) reimbursement obligations (contingent or otherwise) in respect
of outstanding letters of credit, (h) indebtedness of the type referred to in
clauses (a) through (f) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any lien or encumbrance on, or security interest in, property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness, and (i) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (g)
above.  For the avoidance of doubt and notwithstanding anything to the contrary
set forth above, (i) Permitted Commodity Hedging Obligations, Capital Stock,
including Capital Stock having a preferred interests shall not constitute
Indebtedness for purposes of this Agreement, (ii) solely for the purpose of
Section 7.13, and solely to the extent the aggregate principal amount thereof
does not exceed 15.0% of the consolidated Total Capitalization, Mandatorily
Convertible Securities, shall not constitute Indebtedness shall not constitute
Indebtedness for purposes of this Agreement and (iii) solely for the purpose of
Section 7.13, Pre-Funded Acquisition Debt shall not constitute Indebtedness for
purposes of this Agreement to the extent and only so long as the Borrower or any
Subsidiary holds the proceeds of such Pre-Funded Acquisition Debt as cash or
cash equivalents on its balance sheet.
 
11

--------------------------------------------------------------------------------


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan, the last Business Day of each March, June, September
and December and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice; provided that:
 
(a)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)          no Interest Period shall extend beyond the Maturity Date.
 
“Investment” shall mean any investment (including, without limitation, any loan
or advance) of the Borrower or any Subsidiary in or to any Person, whether
payment therefor is made in cash or Capital Stock of the Borrower or any
Subsidiary, and whether such investment is directly or indirectly by acquisition
of Capital Stock or Indebtedness, or by loan, advance, transfer of property out
of the ordinary course of business, capital contribution, equity or profit
sharing interest, extension of credit on terms other than those normal in the
ordinary course of business or otherwise.
 
“IRS” means the United States Internal Revenue Service.
 
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
 
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
 
12

--------------------------------------------------------------------------------


“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
 
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
 
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent (exercised in
consultation with the Borrower), to reflect the adoption and implementation of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent (in consultation with the Borrower)
determines is reasonably necessary in connection with the administration of this
Agreement).
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).
 
 “Loan” has the meaning specified in Section 2.01.
 
“Loan Documents” means, collectively, this Agreement and all other certificates,
agreements, documents and instruments executed and delivered, in each case, by
or on behalf of Borrower pursuant to this Agreement.
 
 “Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit A or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
 
“Loan Parties” means the Borrower.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Mandatorily Convertible Securities” means any mandatorily convertible equity
linked securities issued by the Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases (other than repayments, prepayments, redemptions or repurchases that
are to be settled by the issuance of Capital Stock by the Borrower or the
proceeds of which are concurrently applied to purchase Capital Stock from the
Borrower), in each case prior to at least 91 days after the later of the
Termination Date (as such term is defined in the 2017 Revolving Credit
Agreement) and the repayment in full of the Loans and all other amounts due
under this Agreement; provided, however, that Mandatorily Convertible Securities
shall exclude any Capital Stock.
 
13

--------------------------------------------------------------------------------


“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
or the Borrower and its Subsidiaries on a Consolidated basis, taken as a whole;
or (b) a material adverse effect on (i) the ability of any Loan Party to perform
its Obligations under any Loan Document, (ii) the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party or (iii) the rights, remedies and benefits available to, or conferred
upon, the Administrative Agent or any Lender under any Loan Documents.
 
“Maturity Date” means October 31, 2021; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
 
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit F or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the foregoing, the Obligations include (a) the
obligation to pay principal, interest, charges, expenses, fees, indemnities and
other amounts payable by the Borrower under any Loan Document and (b) the
obligation of the Borrower under any Loan Document to reimburse any amount in
respect of any of the foregoing that the Administrative Agent or any Lender, in
each case in its sole discretion, may elect to pay or advance on behalf of the
Borrower.
 
14

--------------------------------------------------------------------------------


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
 
“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Participant Register” has the meaning specified in Section 10.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Plan” means any Plan other than a Multiemployer Plan but including a
Multiple Employer Plan that is maintained or is contributed to by the Borrower
and any ERISA Affiliate or to which Borrower or any ERISA Affiliate has any
liability (contingent or otherwise) and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.
 
 “Permitted Commodity Hedging Obligations” means obligations of the Borrower
with respect to commodity agreements or other similar agreements or arrangements
entered into in the ordinary course of business designed to protect against, or
mitigate risks with respect to, fluctuations of commodity prices to which the
Borrower or any Subsidiary is exposed to in the conduct of its business so long
as (a) the management of the Borrower has determined that entering into such
agreements or arrangements are bona fide hedging activities which comply with
the Borrower’s risk management policies and (b) such agreements or arrangements
are not entered into for speculative purposes and are not of a speculative
nature.
 
15

--------------------------------------------------------------------------------


“Permitted Indebtedness” means any of the following:
 
(a)          Indebtedness under this Agreement;
 
(b)          Indebtedness of the Borrower and its Subsidiaries (other than South
Jersey Gas or Elizabethtown) so long as before and immediately after the
incurrence of such Indebtedness, the Borrower is in compliance with Section
7.13;
 
(c)          Indebtedness of the Borrower under Hedging Obligations covering a
notional amount not to exceed the face amount of outstanding Indebtedness;
 
(d)         Indebtedness of South Jersey Gas, under that certain Five-Year
Credit Agreement dated as of August 14, 2017, among South Jersey Gas, the
lenders party thereto, and Wells Fargo Bank, National Association, as
administrative agent on behalf of said lenders, as amended by that certain First
Amendment to Five-Year Revolving Credit Agreement dated as of June 14, 2018 and
as further amended by that certain Second Amendment to Five-Year Revolving
Credit Agreement dated as of June 7, 2019 (as it may be amended, modified,
restated, amended and restated, renewed, refinanced or replaced from time to
time, the “SJG Credit Agreement”);
 
(e)       Indebtedness of South Jersey Gas under the First Mortgage Notes issued
pursuant to the Supplemental Indenture Amending and Restating the First Mortgage
Indenture dated January 23, 2017, as may be amended, modified, restated, amended
and restated, or renewed from time to time, and subsequent First Mortgage Notes,
so long as before and immediately after the incurrence of such Indebtedness or
any amendment, modification, restatement, amendment and restatement or renewal
of such Indebtedness, South Jersey Gas is in compliance with Section 6.04 of the
SJG Credit Agreement;
 
(f)        Indebtedness (other than the type described in clause (g) below) of
South Jersey Gas, so long as before and immediately after the incurrence of such
Indebtedness, South Jersey Gas is in compliance with Section 6.04 of the SJG
Credit Agreement;
 
(g)         Indebtedness of Elizabethtown under Securities issued pursuant to
the First Mortgage Indenture dated as of July 2, 2018, as may be amended,
modified, restated, amended and restated, or renewed from time to time, and
subsequent Securities, so long as before and immediately after the incurrence of
such Indebtedness or any amendment, modification, restatement, amendment and
restatement or renewal of such Indebtedness, Elizabethtown is in compliance with
Section 6.04 of the Elizabethtown Credit Agreement;
 
(h)       Indebtedness (other than the type described in clause (i) below) of
Elizabethtown, so long as before and immediately after the incurrence of such
Indebtedness, Elizabethtown is in compliance with Section 6.04 of the
Elizabethtown Credit Agreement;
 
(i)        Indebtedness of South Jersey Gas or Elizabethtown under Hedging
Obligations covering a notional amount not to exceed the face amount of such
outstanding Indebtedness;
 
(j)           Permitted Commodity Hedging Obligations;
 
(k)          Indebtedness under the 2017 Revolving Credit Facility; and
 
16

--------------------------------------------------------------------------------


(l)         Indebtedness under that certain Term Loan Agreement dated as of
March 26, 2020 among the Borrower, the several lenders from time to time parties
thereto, and PNC Bank, NA, as administrative agent.
 
“Permitted Investments” means, any of (a) with respect to the Borrower or any
Subsidiary, any Investment or Acquisition, or any expenditure or any incurrence
of any liability to make any expenditure for an Investment or Acquisition, other
than (i) any Investment or Acquisition the result of which would be to change
substantially the nature of the business of the Borrower and its Subsidiaries,
considered as a whole, as of the date of this Agreement, and reasonable
extensions thereof, (ii) any Investment that is in the nature of a hostile or
contested Acquisition, and (iii) any Investment that would result in a Default
or Event of Default, (b) marketable direct obligations issued or unconditionally
guaranteed by the United States or any agency thereof maturing within one
hundred twenty (120) days from the date of acquisition thereof, (c) commercial
paper maturing no more than one hundred twenty (120) days from the date of
creation thereof and currently having the highest rating obtainable from either
S&P or Moody’s, (d) certificates of deposit or money market deposits maturing no
more than one hundred twenty (120) days from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States, each
having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating in the “A” category or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
deposit and $10,000,000 for any one such bank, or (e) time deposits maturing no
more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder.
 
“Permitted Liens” means, with respect to any Person, any of the following:
 
(a)        Liens for taxes, assessments or governmental charges not delinquent
or being contested in good faith and by appropriate proceedings and for which
adequate reserves in accordance with GAAP are maintained on such Person’s books;
 
(b)         Liens arising out of deposits in connection with workers’
compensation, unemployment insurance, old age pensions or other social security
or retirement benefits legislation;
 
(c)         Deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, and other obligations of like nature arising in the ordinary
course of such Person’s business, including, without limitation, deposits and
pledges of funds securing Permitted Commodity Hedging Obligations;
 
(d)         Liens imposed by law, such as mechanics’, workers’, materialmen’s,
carriers’ or other like liens arising in the ordinary course of such Person’s
business which secure the payment of obligations which are not past due or which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are maintained on such Person’s
books;
 
(e)          Rights of way, zoning restrictions, easements and similar
encumbrances affecting such Person’s real property which do not materially
interfere with the use of such property;
 
(f)        Liens securing Permitted Indebtedness of the type described in
clauses (b), (c) and (i) of the definition of “Permitted Indebtedness,” not in
excess of $25,000,000 in the aggregate;
 
(g)          Liens securing Permitted Indebtedness of the type described in
clauses (e) and (g) of the definition of “Permitted Indebtedness”;
 
17

--------------------------------------------------------------------------------


(h)         Liens securing Permitted Indebtedness of the type described in
clauses (f) or (h) of the definition of “Permitted Indebtedness,” not in excess
of $20,000,000 in the aggregate in the case of either (f) or (h); and
 
(i)          Purchase money security interests for the purchase of equipment to
be used in such Person’s business, encumbering only the equipment so purchased,
and the proceeds thereof, and which secures only the purchase-money Indebtedness
incurred to acquire the equipment so purchased, which Indebtedness qualifies as
Permitted Indebtedness.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or,
in the case of a Pension Plan or Multiemployer Plan, any plan to which the
Borrower or any ERISA Affiliate is required to contribute on behalf of any of
its employees or to which Borrower or any ERISA Affiliate has any liability
(contingent or otherwise).
 
 “Platform” has the meaning specified in Section 6.02.
 
“Pre-Funded Acquisition Debt” means Indebtedness incurred for the purpose of
financing a significant acquisition (with significance otherwise calculated in
accordance with Article 11 of Regulation S-X under the Securities Act of 1933,
as amended), which Indebtedness is incurred prior to the date of consummation of
such significant acquisition; provided that such Indebtedness shall cease to
constitute Pre-Funded Acquisition Debt upon the earlier to occur of (i) the
consummation of such significant acquisition and (ii) 45 days after the
termination of the acquisition agreement for such significant acquisition.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
 
“Refinanced Facilities” means, collectively, the 2015 Term Loan Facility, the
2019 Term Loan Facility and the 2019 Revolving Credit Agreement.
 
 “Register” has the meaning specified in Section 10.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
 
“Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
18

--------------------------------------------------------------------------------


“Required Lenders” means, at any time, Lenders having Total Outstandings
representing more than 50% of the Total Outstandings of all Lenders;
provided that, to the extent there are two (2) or more Lenders that are
Non-Defaulting Lenders, at no time shall the Required Lenders include less than
two (2) Lenders.  The Total Outstanding of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
 
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of Borrower,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of Borrower.  Any
document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.
 
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority with jurisdiction over the Borrower or any of its
Subsidiaries.
 
“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“SJG Credit Agreement” shall have the meaning set forth in the definition of
Permitted Indebtedness.
 
“SJI Utilities” means SJI Utilities, Inc., a New Jersey corporation and
wholly-owned Subsidiary of the Borrower.
 
“Significant Subsidiary” means, with respect to any Person, a Subsidiary which
meets any of the following conditions:
 
(a)          such Person’s and its other Subsidiaries’ investments in and
advances to the Subsidiary exceed 10% of the total assets of such Person and its
Consolidated Subsidiaries as of the end of the most recently completed fiscal
quarter;
 
(b)          such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) of the total assets (after intercompany
eliminations) of the Subsidiary exceeds 10% of the total assets of such Person
and its Consolidated Subsidiaries as of the end of the most recently completed
fiscal quarter;
 
(c)        such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of changes in
accounting principles of the Subsidiary exceeds 10% of such income of such
Person and its Consolidated Subsidiaries for the most recently completed fiscal
quarter; or
 
19

--------------------------------------------------------------------------------


(d)          with respect to the Borrower, such Subsidiaries shall include,
without limitation, South Jersey Gas.
 
 “SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
 
“SOFR-Based Rate” means SOFR or Term SOFR.
 
“Solvent” and “Solvency” mean, on any date of determination, with respect to the
Borrower and its Subsidiaries on a consolidated basis, that on such date (a) the
fair value of the property of the Borrower and its Subsidiaries on a
consolidated basis is greater than the total amount of their liabilities,
including known contingent liabilities, (b) the present fair saleable value of
the assets of the Borrower and its Subsidiaries on a consolidated basis is not
less than the amount that will be required to pay the probable liability of
Borrower and its Subsidiaries on their debts as they become absolute and
matured, (c) the Borrower and its Subsidiaries do not intend to incur debts or
liabilities beyond their ability to pay such debts and liabilities as they
mature, (d) the Borrower and its Subsidiaries are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
their property would constitute an unreasonably small capital, and (e) the
Borrower and its Subsidiaries are able to pay their debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
“South Jersey Gas” means South Jersey Gas Company, a New Jersey corporation.
 
“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one of more other Subsidiaries).  In
the case of an unincorporated entity, a Person shall be deemed to have more than
50% of interests having ordinary voting power only if such Person’s vote in
respect of such interests comprises more than 50% of the total voting power of
all such interests in the unincorporated entity.
 
 “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
20

--------------------------------------------------------------------------------


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its
reasonable discretion.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
 
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
 
“United States” and “U.S.” mean the United States of America.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(g)(ii)(B)(III).
 
“Withholding Agent” means the Borrower and the Administrative Agent.
 
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
 
1.02       Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
21

--------------------------------------------------------------------------------


(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including the Loan Documents and any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law or regulation shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
(b)         In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)         Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.


(d)         Any reference herein to a merger, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).
 
1.03        Accounting Terms.


(a)        Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
 
22

--------------------------------------------------------------------------------


(b)         Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
 
1.04      Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05       Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.06       Interest Rates.  The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.
 
ARTICLE II  BORROWINGS
 
2.01       Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans in the aggregate principal amount of
$200,000,000 (each such loan, a “Loan”) to the Borrower on the Closing Date. 
Any principal amount of the Loan repaid or prepaid may not be reborrowed.  Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
 
2.02       Borrowings, Conversions and Continuations of Loans.
 
(a)        Each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (i)
telephone or (ii) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice. 
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. three (3) Business Days prior to the requested date of any conversion
to or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar
Rate Loans to Base Rate Loans. Each conversion to or continuation of Eurodollar
Rate Loans shall be, unless otherwise agreed by the Administrative Agent, in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, in connection with any conversion or continuation of a Loan, if
less, the entire principal thereof then outstanding).  Each conversion to Base
Rate Loans shall be, unless otherwise agreed by the Administrative Agent, in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, in connection with any conversion or continuation of a Loan, if less, the
entire principal thereof then outstanding).  Each Loan Notice (whether
telephonic or written) shall specify (A)  whether the Borrower is requesting a
conversion of Loans from one Type to the other, or a continuation of Loans, as
the case may be, (B) the requested date of the conversion or continuation, as
the case may be (which shall be a Business Day), (C) the principal amount of
Loans to be converted or continued, (D) the Type of Loans to which existing
Loans are to be converted, and (E) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be converted to Base
Rate Loans.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.
 
23

--------------------------------------------------------------------------------


(b)        Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding clause.  In the case of a Borrowing, each Lender shall make the amount
of its Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m. on the Business
Day specified in the applicable Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.01, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.
 
(c)         Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
(d)        The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.
 
(e)         After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than five Interest Periods in effect with respect to Loans.
 
2.03       [Reserved].
 
2.04       [Reserved].
 
2.05     Prepayments. The Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty subject to Section 3.05; provided that, unless
otherwise agreed by the Administrative Agent (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment.  If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.  Any prepayment of principal shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.17, each such
prepayment shall be applied first to Base Rate Loans until paid in full and
second to Eurodollar Rate Loans, in direct order of Interest Period maturities
until paid in full, and shall be applied to the applicable Loans of the Lenders
in accordance with their respective Applicable Percentages.


24

--------------------------------------------------------------------------------


2.06       [Reserved].
 
2.07       Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.
 
2.08       Interest.
 
(a)         Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.
 
(b)         (i)          If any amount of principal of any Loan is not paid when
due (as determined after giving effect to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount that has not been
paid when due shall thereafter, upon notice from the Administrative Agent, bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Law.
 
(ii)          If any amount (other than principal of any Loan) is not paid when
due (as determined after giving effect to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount that has not been
paid when due shall thereafter, upon notice from the Administrative Agent, bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Law.
 
(iii)       Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations that may accrue at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by Applicable
Laws.
 
(iv)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
 
(c)         Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09       [Reserved].
 
25

--------------------------------------------------------------------------------


2.10      Computation of Interest and Fees.  All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. The Lender shall, at the
request of the Borrower, deliver to the Borrower evidence, which may be in the
form of a “screen shot” showing the quotations used by the Lender in determining
the rate of interest pursuant to Section 2.08.
 
2.11        Evidence of Debt.
 
(a)        The Borrowings made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender in the ordinary course of
business.  The Administrative Agent shall maintain the Register in accordance
with Section 10.06(c).  The accounts or records maintained by each Lender shall
be conclusive absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the Register, the Register shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
 
(b)        In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
 
2.12        Payments Generally; Administrative Agent’s Clawback.
 
(a)        General.  All payments to be made by the Borrower shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  Any payment received by the
Administrative Agent received after such time but before 4:00 p.m. on such day
shall be deemed a payment on such date for the purposes of Section 8.01, but for
all other purposes shall be deemed to have been made on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.  If
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
 
(b)          (i)          [Reserved].
 
26

--------------------------------------------------------------------------------


(ii)        Payments by Borrower; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, as the case may be, the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)          [Reserved].
 
(d)          [Reserved].
 
(e)          Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.13       Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:
 
(i)       if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)       the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
27

--------------------------------------------------------------------------------


2.14       [Reserved].
 
2.15       [Reserved].
 
2.16       [Reserved].
 
2.17       Defaulting Lenders.
 
(a)          Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:
 
(i)        Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.
 
(ii)         Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
 
(b)          Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
 
28

--------------------------------------------------------------------------------


ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01       Taxes.
 
(a)          Defined Terms.  For purposes of this Section 3.01, the term
“Applicable Law” includes FATCA.
 
(b)         Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. 
If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
 
(c)          Payment of Other Taxes by Borrower.  The Borrower shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
 
(d)       Indemnification by the Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of  the Borrower to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (d).
 
(e)          Indemnification by Borrower.  The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
29

--------------------------------------------------------------------------------


(f)          Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Applicable Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
 
(g)          Status of Lenders; Tax Documentation.
 
(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:
 
(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed 
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
 
(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(I)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed  copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
 
30

--------------------------------------------------------------------------------


(II)          executed copies of IRS Form W-8ECI;
 
(III)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed  copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
 
(IV)        to the extent a Foreign Lender is not the beneficial owner,
executed  copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;
 
(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed  copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
(iii)        Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
 
31

--------------------------------------------------------------------------------


(h)          Treatment of Certain Refunds.  Unless required by Applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender, as the case may be.  If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to Borrower or any other Person.
 
(i)          Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
 
3.02       Illegality.  If any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate (or any
alternative rate of interest implemented in accordance with Section 3.03(b)), or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by such Lender to the Borrower
(through the Administrative Agent), (a) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (i) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (ii) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal  for
such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted, together with any
additional amounts required pursuant to Section 3.05.
 
32

--------------------------------------------------------------------------------


3.03       Inability to Determine Rates.
 
(a)         If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (y) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to this clause (i), “Impacted Loans”), or (ii)
the Administrative Agent or the Required Lenders determine that for any reason 
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and (y)
in the event of a determination described in the preceding sentence with respect
to the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders described in clause (ii) of Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.
 
(b)         Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (1) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of Section 3.03(a), (2) the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof; provided that in the event that such alternative rate of
interest, determined in accordance with this clause (b), shall not apply due to
the occurrence of (1), (2) or (3) above, the Base Rate shall apply until such
other alternative rate of interest for the Impacted Loans is implemented in
accordance with this Section 3.03.
 
(c)         Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined that:
 
33

--------------------------------------------------------------------------------


(i)          adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
 
(ii)         the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or
 
(iii)       syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;
 
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment.  Such LIBOR Successor Rate shall be applied in
a manner consistent with market practice; provided that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
 
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
 
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.75% for purposes of this Agreement.
 
34

--------------------------------------------------------------------------------


In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.
 
3.04        Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)          Increased Costs Generally.  If any Change in Law shall:
 
(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
 
(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii)        impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender, or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender the Borrower will pay to such Lender, as the case may be,
such additional amount or amounts as will compensate such Lender, as the case
may be, for such additional costs incurred or reduction suffered.
 
(b)         Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.


(c)         Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company as specified in subsection (a) or (b) of this Section and delivered to
the Borrower shall be conclusive absent manifest error.  The Borrower shall pay
such Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
35

--------------------------------------------------------------------------------


(d)          Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
(e)          Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), which shall be due and payable on each date on which interest
is payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.
 
3.05      Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
36

--------------------------------------------------------------------------------


3.06       Mitigation Obligations; Replacement of Lenders.
 
(a)         Designation of a Different Lending Office.  Each Lender may make any
Borrowing to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Borrowing in accordance with the terms of this Agreement. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.
 
(b)        Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
10.13.
 
3.07     Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV  CONDITIONS PRECEDENT
 
4.01     Conditions Precedent to Borrowing.  The obligation of each Lenders to
make its Borrowing hereunder is subject to satisfaction of the following
conditions precedent:
 
(a)        Execution of Credit Agreement; Loan Documents.  The Administrative
Agent shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of the Borrower, (ii) if requested by any Lender, a Note,
payable to such Lender, duly completed and executed by the Borrower, and (iii)
counterparts of any other Loan Document, executed by a Responsible Officer of
the Borrower and a duly authorized officer of each other Person party thereto.
 
(b)         Secretary’s Certificate.  The Administrative Agent shall have
received a certificate of a Responsible Officer dated the Closing Date,
certifying as to the Organization Documents of the Borrower (which, to the
extent filed with a Governmental Authority, shall be certified as of a recent
date by such Governmental Authority), the resolutions of the governing body of
the Borrower, the good standing, existence or its equivalent of the Borrower and
of the incumbency (including specimen signatures) of the Responsible Officers of
the Borrower.
 
(c)        Officer’s Certificate. The Administrative Agent shall have received,
a certificate signed by a Responsible Officer of the Borrower certifying (A) the
representations and warranties of the Borrower contained in Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct on
and as of the date of such Borrowing, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, (B) no Default
shall exist, or would result from the Borrowing on the Closing Date or from the
application of the proceeds thereof and (C) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect;
 
(d)          Legal Opinions of Counsel.  The Administrative Agent shall have
received an opinion or opinions of counsel for the Borrower, dated the Closing
Date and addressed to the Administrative Agent and the Lenders, in form and
substance reasonably acceptable to the Administrative Agent.
 
37

--------------------------------------------------------------------------------


(e)          Financial Statements.  The Administrative Agent shall have received
copies of the financial statements referred to in Section 5.05(a).
 
(f)          Loan Notice.  The Lender shall have received a Loan Notice with
respect to the Loans to be made on the Closing Date.
 
(g)          Fees and Expenses.
 
(i)          Any fees required to be paid by the Borrower to the Administrative
Agent on or before the Closing Date shall have been paid.
 
(ii)        Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
 
(h)         KYC Information.   (i) Upon the reasonable request of any Lender
made at least five days prior to the Closing Date, the Borrower shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Act, in each case at least three days prior to the
Closing Date and (ii) at least five days prior to the Closing Date, any Loan
Party that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall have delivered, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Loan Party.
 
(i)          The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, evidence that the Refinanced
Facilities have been or concurrently with the Closing Date are being terminated,
all amounts due thereunder have been or concurrently with the Closing Date are
being paid in full and all commitments thereunder, if any, have been or
concurrently with the Closing Date are being terminated.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03,  for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
ARTICLE V  REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01       Existence, Qualification and Power.  Each of the Borrower and its
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, as
applicable and is duly qualified to do business in, and is in good standing in,
all other jurisdictions where the nature of its business or the nature of
property owned or used by it makes such qualification necessary, except where
such failure would not result in a Material Adverse Effect.  Each of the
Borrower and its Subsidiaries has all requisite corporate (or other applicable)
powers and authority to own or lease and operate its properties and to carry on
its business as now conducted and as proposed to be conducted.
 
38

--------------------------------------------------------------------------------


5.02       Authorization; No Contravention.  The execution, delivery and
performance by the Borrower and, where applicable, each Subsidiary of this
Agreement and each Loan Document to which it is a party are within the
Borrower’s or such Subsidiary’s corporate (or other applicable) powers, have
been duly authorized by all necessary corporate (or other applicable) action, do
not contravene (i) the Borrower’s or such Subsidiary’s certificate of
incorporation (or other applicable formation document or operating agreement),
(ii) any law, rule or regulation applicable to the Borrower or such Subsidiary
or (iii) any contractual or legal restriction binding on or affecting the
Borrower or such Subsidiary, and will not result in or require the imposition of
any lien or encumbrance on, or security interest in, any property (including,
without limitation, accounts or contract rights) of the Borrower or its
Subsidiaries, except as provided or permitted in this Agreement and any other
the Loan Document.
 
5.03       Governmental Authorization; Other Consents.  No Governmental Action
is required for the execution or delivery by the Borrower or its Subsidiaries of
this Agreement, any other Loan Document to which it is a party or for the
performance by the Borrower or its Subsidiaries of its obligations under this
Agreement or any other Loan Document to which it is a party other than those
which have previously been duly obtained, are in full force and effect, are not
subject to any pending or, to the knowledge of the Borrower, threatened appeal
or other proceeding seeking reconsideration and as to which all applicable
periods of time for review, rehearing or appeal with respect thereto have
expired.
 
5.04       Binding Effect.  This Agreement and each Loan Document to which the
Borrower or any Subsidiary is a party is a legal, valid and binding obligation
of the Borrower or Subsidiary party thereto, enforceable against the Borrower or
applicable Subsidiary in accordance with its respective terms, subject to the
effect of bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium and other similar laws of general application affecting rights and
remedies of creditors generally.
 
5.05        Financial Statements; No Material Adverse Effect.
 
(a)         The Audited Financial Statements, and the unaudited consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries, as at December
31, 2019, and the related consolidated statements of income, retained earnings
and cash flows of the Borrower and its Consolidated Subsidiaries for the fiscal
quarter then ended, copies of each of which have been furnished to the Lenders,
fairly present (subject, in the case of such balance sheets and statements or
income for the fiscal quarter ended December 31, 2019, to year-end adjustments)
in all material respects the financial condition of the Borrower and its
Consolidated Subsidiaries as at such dates and the results of the operations of
the Borrower and its Consolidated Subsidiaries for the periods ended on such
dates, all in accordance with GAAP consistently applied.
 
(b)          Since March 20, 2020, there has been no Material Adverse Effect.
 
5.06      Litigation.  Except as disclosed in the Disclosure Documents, there is
no pending or, to the Borrower’s knowledge, threatened action or proceeding
(including, without limitation, any proceeding relating to or arising out of
Environmental Laws) affecting the Borrower or any of its Subsidiaries before any
court, governmental agency or arbitrator that has a reasonable possibility of
resulting in a Material Adverse Effect.
 
5.07       No Default.  No event has occurred or is continuing which constitutes
a Default or an Event of Default, or which constitutes, or which with the
passage of time or giving of notice or both would constitute, a default or event
of default by the Borrower or Subsidiary thereof under any material agreement or
contract, judgment, decree or order by which the Borrower or any of its
respective properties may be bound or which would require the Borrower or
Subsidiary thereof to make any payment thereunder prior to the scheduled
maturity date therefor, where such default could reasonably be expected to
result in a Material Adverse Effect.
 
39

--------------------------------------------------------------------------------


5.08       Ownership of Property; Liens.  The Borrower and each Subsidiary of
the Borrower has good and marketable title to all material assets and other
property purported to be owned by it, except for any Permitted Liens.  None of
the properties or assets of the Borrower is subject to any Lien, except
Permitted Liens.
 
5.09        Environmental Compliance.
 
(a)        Except as disclosed in the Disclosure Documents or to the extent that
the resulting violation or liability would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, all properties
now or in the past owned, leased or operated by the Borrower and each Subsidiary
thereof do not contain, and to their knowledge have not previously contained,
any Hazardous Materials in amounts or concentrations which (i) constitute or
constituted a violation of applicable Environmental Laws or (ii) could give rise
to liability under applicable Environmental Laws.
 
(b)       Except as disclosed in the Disclosure Documents or to the extent that
the resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, to the knowledge
of the Borrower and its Subsidiaries, the Borrower and each Subsidiary thereof
and such properties and all operations conducted in connection therewith are in
compliance, and have been in compliance, with all applicable Environmental Laws,
and there is no contamination at, under or about such properties or such
operations which could interfere with the continued operation of such properties
or impair the fair saleable value thereof.
 
(c)       Except as disclosed in the Disclosure Documents or to the extent that
the resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, neither the
Borrower nor any Subsidiary thereof has received any written or verbal notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws, nor does the Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened.
 
(d)       Except as disclosed in the Disclosure Documents or to the extent that
the resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, to the knowledge
of the Borrower and its Subsidiaries, Hazardous Materials have not been disposed
of, on or transported to or from the properties now or in the past owned, leased
or operated by the Borrower or any Subsidiary thereof in violation of, or in a
manner or to a location which could give rise to liability under, Environmental
Laws, nor have any Hazardous Materials been generated, treated, stored or
disposed of at, on or under any of such properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Laws.
 
(e)       Except as disclosed in the Disclosure Documents or to the extent that
the resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, no judicial
proceedings or governmental or administrative action is pending, or, to the
knowledge of the Borrower, threatened, under any Environmental Law to which the
Borrower or any Subsidiary thereof is or will be named as a potentially
responsible party with respect to such properties or operations conducted in
connection therewith, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Borrower, any Subsidiary thereof or such properties or such operations that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
 
40

--------------------------------------------------------------------------------


(f)        Except as disclosed in the Disclosure Documents or to the extent that
the resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, there has been
no release, or to the Borrower’s knowledge, threat of release, of Hazardous
Materials at or from properties owned, leased or operated by the Borrower or any
Subsidiary, now or in the past, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws.
 
5.10       [Reserved].
 
5.11       Taxes.  The Borrower and its Subsidiaries have filed all Tax returns
(federal, state and local) required to be filed and paid all Taxes due,
including interest and penalties, except to the extent that the Borrower or any
such Subsidiary is diligently contesting any such Taxes in good faith and by
appropriate proceedings, and for which adequate reserves for payment thereof
have been established.
 
5.12        ERISA Compliance.
 
(a)       The Borrower and each ERISA Affiliate are in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Plans except where a failure to
so comply could not reasonably be expected to have a Material Adverse Effect.
Each Plan (other than a Multiemployer Plan) that is intended to be qualified
under Section 401(a) of the Code has been determined by the Internal Revenue
Service to be so qualified, and each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code, except for such plans
that have not yet received determination letters but for which the remedial
amendment period for submitting a determination letter has not yet expired or,
if the remedial amendment period has expired, where a determination letter
submission was timely made.  No liability has been incurred by the Borrower or
any ERISA Affiliate which remains unsatisfied for any taxes or penalties with
respect to any Plan or any Multiemployer Plan except for a liability that could
not reasonably be expected to have a Material Adverse Effect.
 
(b)          Except where failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
Pension Plan has been terminated, nor has any unpaid minimum required
contributions (as defined in Section 430 of the Code) (without regard to any
waiver granted under Section 430 of the Code), nor has any funding waiver from
the Internal Revenue Service been received or requested with respect to any
Pension Plan, nor has the Borrower or any ERISA Affiliate failed to make any
contributions or to pay any amounts due and owing as required by Section 430 of
the Code, Section 303 of ERISA or the terms of any Pension Plan prior to the due
dates of such contributions under Section 430 of the Code or Section 303 of
ERISA, nor has there been any event requiring any disclosure under Section
4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan.
 
(c)          Except where the failure of any of the following representations to
be correct could not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any ERISA Affiliate has:  (A) engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Code; (B) incurred any liability to the PBGC which remains outstanding,
other than the payment of premiums and there are no premium payments which are
due and unpaid; or (C) failed to make a required contribution or payment to a
Multiemployer Plan.
 
(d)          No ERISA Event has occurred or is reasonably expected to occur.
 
41

--------------------------------------------------------------------------------


(e)        Except where the failure of any of the following representations to
be correct could not reasonably be expected to have a Material Adverse Effect,
no proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or, to the knowledge of the Borrower, investigation is
existing or, to the knowledge of the Borrower, threatened concerning or
involving any (A) employee welfare benefit plan (as defined in Section 3(1) of
ERISA) currently maintained or contributed to by the Borrower or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.
 
5.13       Subsidiaries; Capital Stock.  As of the Closing Date, the
capitalization of the Borrower and each Significant Subsidiary of the Borrower
consists of the Capital Stock, authorized, issued and outstanding, of such
classes and series, with or without par value, described on Schedule 5.13
hereto.  All such outstanding Capital Stock has been duly authorized and validly
issued and is fully paid and nonassessable.  Except as set forth in the
Disclosure Documents, there are no outstanding warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or permit the
issuance of, Capital Stock of the Borrower or any Subsidiary of the Borrower or
are otherwise exercisable by any Person
 
5.14       Margin Regulations; Investment Company Act.
 
(a)         Neither the Borrower nor its Subsidiaries is engaged in the business
of extending credit for the purpose of buying or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System), and no proceeds of any Loan will be used to buy or carry any
margin stock or to extend credit to others for the purpose of buying or carrying
any margin stock.
 
(b)         Neither the Borrower nor any Subsidiary of the Borrower is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
5.15       Disclosure.  (a) All written information, reports and other papers
and data produced by or on behalf of the Borrower and furnished to the
Administrative Agent and the Lenders in connection with the matters covered by
this Agreement were, at the time the same were so furnished, complete and
correct in all material respects.  No document furnished or written statement
made to the Administrative Agent and the Lenders by the Borrower in connection
with the negotiation, preparation or execution of this Agreement or any other
Loan Documents contains any untrue statement of a fact material to the
creditworthiness of the Borrower or its Subsidiaries or omits to state a fact
necessary in order to make the statements contained therein not misleading.
 
(b)          As of the Closing Date, the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all respects.
 
5.16      Compliance with Laws.  The making of Loans and the use of the proceeds
thereof will comply with all provisions of Applicable Law in all material
respects.
 
5.17       Solvency. As of the Closing Date, the Borrower and each of its
Subsidiaries will be Solvent.
 
5.18       Bonds. The performance of this Agreement and the transactions
contemplated herein will not affect the status of any Bonds as being exempt from
federal income tax under the Code.
 
42

--------------------------------------------------------------------------------


5.19      OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by one or more individuals or entities that are (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals or HMT’s Consolidated List of Financial
Sanctions Targets, or any similar list enforced by any other relevant sanctions
authority having jurisdiction over the Borrower or any of its Subsidiaries or
(iii) located, organized or resident in a Designated Jurisdiction.  The Borrower
and its Subsidiaries have conducted their businesses in compliance in all
material respects with all applicable Sanctions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Sanctions.
 
5.20       Anti-Corruption Laws.  The Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other applicable anti-corruption legislation in other jurisdictions having
jurisdiction over the Borrower or its Subsidiaries and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.
 
5.21       Affected Financial Institutions.  No Loan Party is an Affected
Financial Institution.
 
5.22       Covered Entity.  No Loan Party is a Covered Entity (as defined in
Section 10.20(b)).
 
ARTICLE VI  AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, and 6.02)
cause each Subsidiary to:
 
6.01        Financial Statements.  Deliver to the Administrative Agent and each
Lender the following:
 
(a)          as soon as available and in any event within sixty (60) days after
the end of each of the first three quarters of each fiscal year of the Borrower,
commencing with the fiscal quarter ending March 31, 2020, a consolidated and
consolidating balance sheet of the Borrower and its Consolidated Subsidiaries as
at the end of such quarter and consolidated and consolidating statements of
income, retained earnings and cash flows of the Borrower and its Consolidated
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, all in reasonable detail and duly
certified by the chief financial officer or the treasurer of the Borrower as
fairly presenting in all material respects the financial condition of the
Borrower and its Consolidated Subsidiaries as at such date and the results of
operations of the Borrower and its Consolidated Subsidiaries for the periods
ended on such date, except for normal year-end adjustments, all in accordance
with GAAP consistently applied (for purposes hereof delivery of the Borrower’s
appropriately completed Form 10-Q will be sufficient in lieu of delivery of such
consolidated balance sheet and consolidated statements of income, retained
earnings and cash flows), together with a Compliance Certificate, in the form of
Exhibit C, of the chief financial officer or the treasurer of the Borrower (i)
demonstrating and certifying compliance by the Borrower with the covenant set
forth in Section 7.13 and (ii) stating that no Event of Default or Default has
occurred and is continuing or, if an Event of Default or Default has occurred
and is continuing, a statement as to the nature thereof and the action which the
Borrower has taken and proposes to take with respect thereto; and
 
(b)         as soon as available and in any event within one hundred five (105)
days after the end of each fiscal year of the Borrower, a copy of the annual
report for such year for the Borrower and its Consolidated Subsidiaries,
containing consolidated and consolidating financial statements for such year
certified by, and accompanied by an unqualified opinion of, independent public
accountants reasonably acceptable to the Administrative Agent (for purposes
hereof, delivery of the Borrower’s appropriately completed Form 10-K will be
sufficient in lieu of delivery of such financial statements), together with a
Compliance Certificate, in the form of Exhibit C, of the chief financial officer
or the treasurer of the Borrower (i) demonstrating and certifying compliance by
the Borrower with the covenant set forth in Section 7.13 and (ii) stating that
no Event of Default or Default has occurred and is continuing or, if an Event of
Default or Default has occurred and is continuing, a statement as to the nature
thereof and the action which the Borrower has taken and proposes to take with
respect thereto.
 
43

--------------------------------------------------------------------------------


6.02        Notices; Other Information.  Deliver to the Administrative Agent and
each Lender the following:
 
(a)         as soon as possible and in any event within five (5) days after the
occurrence of each Event of Default and each Default known to the Borrower, a
statement of the chief financial officer or treasurer of the Borrower setting
forth details of such Event of Default or Default and the action which the
Borrower has taken and proposes to take with respect thereto;
 
(b)         upon the Borrower obtaining knowledge of the following, the Borrower
will give written notice to the Administrative Agent promptly (and in any event
within ten (10) Business Days) of any of the following: (i) any unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of an Plan under Section 401(a) of the Code (along with a copy
thereof); (ii) all notices received by the Borrower or any ERISA Affiliate of
the PBGC’s intent to terminate any Pension Plan or to have a trustee appointed
to administer any Pension Plan; (iii) all notices received by the Borrower or
any ERISA Affiliate from a Multiemployer Plan sponsor concerning the imposition
or amount of withdrawal liability in the amount of at least $1,000,000 pursuant
to Section 4202 of ERISA; and (iv) the Borrower or any ERISA Affiliate has filed
or intends to file a notice of intent to terminate any Pension Plan under a
distress termination within the meaning of Section 4041(c) of ERISA;
 
(c)        as soon as possible and in any event within five (5) days after the
Borrower becomes aware of the occurrence thereof, notice of all actions, suits,
proceedings or other events (i) of the type described in Section 5.06 or (ii)
for which a Lender will be entitled to indemnity under Section 10.04(b);
 
(d)         as soon as possible and in any event within five (5) days after the
sending or filing thereof, copies of all material reports that the Borrower
sends to any of its security holders, and copies of all reports and registration
statements which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission or any national securities exchange;
 
(e)         as soon as possible and in any event within five (5) days after
requested, such other information respecting the business, properties, assets,
liabilities (actual or contingent), results of operations, prospects, condition
or operations, financial or otherwise, of the Borrower or any Subsidiary thereof
as any Lender may from time to time reasonably request;
 
(f)          from time to time and promptly upon each request, information with
respect to the Borrower as any Lender may reasonably request in order to comply
with the Patriot Act;
 
(g)          promptly, upon knowledge of any change in the Debt Rating, a
certificate stating that the Debt Rating has changed with evidence of the new
Debt Rating.
 
44

--------------------------------------------------------------------------------


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or  a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”  Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”
 
6.03       [Reserved].
 
6.04       Loan Documents.  Perform and comply in all material respects with
each of the provisions of each Loan Document to which it is a party.
 
6.05     Preservation of Existence, Etc.  Preserve and maintain, and cause each
of its Subsidiaries to preserve and maintain, its corporate or company, as
applicable, existence, material rights (statutory and otherwise) and franchises,
and take such other action as may be necessary or advisable to preserve and
maintain its right to conduct its business in the states where it shall be
conducting its business, except where failure to do so does not result in, or
could not reasonably be expected to have, a Material Adverse Effect.
 
6.06      Ownership.  Cause the Borrower to own, directly or indirectly, at all
times, 100% of the Capital Stock having voting rights of South Jersey Gas and
Elizabethtown.
 
6.07       Maintenance of Properties.  Maintain, and cause each of its
Subsidiaries to maintain, good and marketable title to all of its properties
which are used or useful in the conduct of its business, and preserve, maintain,
develop and operate, and cause each of its Subsidiaries to preserve, maintain,
develop and operate, in substantial conformity with all laws and material
contractual obligations, all such properties in good working order and
condition, ordinary wear and tear excepted, except where such failure would not
result in a Material Adverse Effect.
 
45

--------------------------------------------------------------------------------


6.08      Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with financially sound and reputable
insurance companies or associations in such amounts and covering such risks as
are usually carried by companies engaged in the same or similar businesses and
similarly situated.
 
6.09      Compliance with Laws.  Comply, and cause each of its Subsidiaries to
comply, with the requirements of all material contractual obligations and all
Applicable Laws, rules, regulations and orders, the failure to comply with which
could reasonably be expected to result in a Material Adverse Effect, such
compliance to include, without limitation, paying before the same become
delinquent all Taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent diligently contested in good faith and by
appropriate proceedings and for which adequate reserves for the payment thereof
have been established, and complying with the requirements of all applicable
Environmental Laws, and other health and safety matters
 
6.10       Visitation Rights; Books and Records.  At any reasonable time and
from time to time, upon reasonable advance notice, permit the Administrative
Agent or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Borrower and any of its Subsidiaries, and to discuss the affairs,
finances and accounts of the Borrower and any of its Subsidiaries with any of
their respective officers or directors and with their respective independent
certified public accountants and keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and liabilities of the Borrower in accordance with GAAP, consistent
with the procedures applied in the preparation of the financial statements
referred to in Section 5.05(a) hereof.
 
6.11        Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of its Affiliates on terms that are fair and reasonable and
no less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s‑length transaction with a Person not an Affiliate.
 
6.12       Use of Proceeds.  Use the proceeds of the Borrowings to repay the
Refinanced Facilities.
 
6.13       Risk Management.  Perform and comply in all material respects, and
require its Subsidiaries to perform and comply in all material respects, with
any risk management policies developed by the Borrower, including such policies,
if applicable, related to (i) the retail and wholesale inventory distribution
and trading procedures and (ii) dollar and volume limits.
 
6.14       Anti-Corruption; Sanctions.  Comply with any obligations that it may
have under any Anti-Corruption Laws and maintain in effect and enforce policies
and procedures designed to promote and achieve compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. In the event that the Borrower
becomes aware that it is not in compliance with any applicable Sanctions or
Anti-Corruption Laws, the Borrower shall notify the Lender and diligently take
all actions required thereunder to become compliant.
 
6.15      Further Assurances.  At the expense of the Borrower, promptly execute
and deliver, or cause to be promptly executed and delivered, all further
instruments and documents, and take and cause to be taken all further action
that may be reasonably necessary to enable the Administative Agent and the
Lenders to enforce the terms and provisions of this Agreement and the Loan
Documents and to exercise their rights and remedies hereunder.  In addition, the
Borrower will use all reasonable efforts to duly obtain Governmental Actions
required from time to time on or prior to such date as the same may become
legally required, and thereafter to maintain all such Governmental Actions in
full force and effect, except where such failure would not result in a Material
Adverse Effect.
 
46

--------------------------------------------------------------------------------


6.16       Compliance with ERISA.  (i) Except where the failure to so comply
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (A) comply with applicable provisions of ERISA and the
regulations and published interpretations thereunder with respect to all Plans,
(B) not take any action or fail to take action the result of which could
reasonably be expected to result in a liability to the PBGC or to a
Multiemployer Plan, (C) not participate in any prohibited transaction that could
result in any civil penalty under ERISA or tax under the Code and (D) operate
each Plan in such a manner that will not incur any tax liability under Section
4980B of the Code or any liability to any qualified beneficiary as defined in
Section 4980B of the Code and (ii) furnish to the Administrative Agent and any
Lender upon its request such additional information about any Plan as may be
reasonably requested by the Administrative Agent and any Lender.
 
6.17      Environmental Notices. The Borrower shall furnish to the
Administrative Agent prompt written notice of all Environmental Liabilities
known to the Borrower, all pending, or to the knowledge of the Borrower,
threatened or anticipated Environmental Proceedings, Environmental Notices,
Environmental Judgments and Orders, and Environmental Releases at, on, in, under
or in any way affecting its properties or, to the extent the Borrower has actual
notice thereof, any adjacent property, and all facts, events or conditions that
could lead to any of the foregoing; provided that the Borrower shall not be
required to give such notice unless it reasonably believes that any of the
foregoing, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
 
6.18      Environmental Matters. Except where it could not reasonably be
expected to have a Material Adverse Effect, the Borrower will not use, produce,
manufacture, process, generate, store, dispose of, manage at, or ship or
transport to or from its properties any Hazardous Materials other than as
disclosed to the Administrative Agent and the Lenders in writing at or prior to
the Closing Date except for (i) Hazardous Materials used, produced,
manufactured, processed, generated, stored, disposed of or managed in the
ordinary course of business in material compliance with all applicable
Environmental Requirements or (ii) other Hazardous Materials the unlawful
handling, discharge or disposal of which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
 
6.19      Environmental Release. Upon becoming aware of the occurrence of an
Environmental Release that could reasonably be expected to have a Material
Adverse Effect, the Borrower will promptly investigate the extent of, and comply
in all material respects with all applicable federal, state and local statutes,
rules, regulations, orders and other provisions of law relating to Hazardous
Materials, air emissions, water discharge, noise emission and liquid disposal,
and other environmental, health and safety matters, other than those the
noncompliance with which would not have a Material Adverse Effect.
 
6.20      Anti-Money-Laundering. Promptly following any request therefor,
provide information and documentation reasonably requested by the Administrative
Agent and any Lender for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act.
 
ARTICLE VII  NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied the Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly:
 
47

--------------------------------------------------------------------------------


7.01      Liens.  Except as permitted in Section 7.03, create, incur, assume, or
suffer to exist, or permit any of its Subsidiaries to create, incur, assume, or
suffer to exist, any Lien other than Permitted Liens.
 
7.02       Indebtedness.  Create or suffer, or permit any Subsidiary to create
or suffer, to exist any Indebtedness except for Permitted Indebtedness.
 
7.03       Obligation to Ratably Secure.  Except as permitted by Section 7.01,
create or suffer to exist, or permit any of its Subsidiaries to create or suffer
to exist, any Lien other than a Permitted Lien, in each case to secure or
provide for the payment of Indebtedness, unless, on or prior to the date
thereof, the Borrower shall have (i) pursuant to documentation reasonably
satisfactory to the Administrative Agent, equally and ratably secured the
Obligations of the Borrower under this Agreement by a Lien reasonably acceptable
to the Administrative Agent, and (ii) caused the creditor or creditors, as the
case may be, in respect of such Indebtedness to have entered into an
intercreditor agreement in form, scope and substance reasonably satisfactory to
the Administrative Agent.
 
7.04       Fundamental Changes.  Merge or consolidate (whether in one
transaction or in a series of transactions) with or into any Person (including,
in each case, pursuant to a Division), or permit any of its Subsidiaries to do
so, except that (i) any Subsidiary of the Borrower may merge or consolidate with
or into, any other Subsidiary of the Borrower and (ii) any Subsidiary of the
Borrower may merge or consolidate with and into the Borrower; provided, that the
Borrower is the surviving corporation; provided, further, that in each case,
immediately after giving effect to such proposed transaction, no Event of
Default or Default would exist.
 
7.05       Dispositions.  Sell, transfer, lease, assign or otherwise convey or
dispose, or permit any Subsidiary to sell, transfer, lease, assign or otherwise
convey or dispose, of assets (whether now owned or hereafter acquired), in any
single transaction or series of transactions and whether effected pursuant to a
Division or otherwise, whether or not related having an aggregate book value in
excess of 10% of the Consolidated assets of the Borrower and its Consolidated
Subsidiaries, except for dispositions of capital assets in the ordinary course
of business as presently conducted.
 
7.06       Restricted Investments.  Other than in the ordinary course of
business (i) make or permit to exist any loans or advances to, or any other
investment in, any Person except for investments in Permitted Investments, or
(ii) acquire any assets or property of any other Person.
 
7.07       Change in Nature of Business.  Permit the Borrower or any of its
Subsidiaries to enter into any business, in any material respect, which is not
similar to that existing on the Closing Date.
 
7.08       [Reserved].
 
7.09       Distributions.  Pay any dividends on or make any other distributions
in respect of any Capital Stock or redeem or otherwise acquire any such Capital
Stock; provided, that (i) any Subsidiary of the Borrower may pay regularly
scheduled dividends or make other distributions to the Borrower; and (ii) if no
Default or Event of Default exists or would result therefrom, the Borrower may
pay distributions or dividends in either cash or Capital Stock or may redeem or
otherwise acquire Capital Stock.
 
7.10       [Reserved].
 
7.11     Constituent Documents, Etc. Change in any material respect the nature
of its certificate of incorporation, bylaws, or other similar documents, or
accounting policies or accounting practices (except as required or permitted by
the Financial Accounting Standards Board or GAAP).
 
48

--------------------------------------------------------------------------------


7.12        Fiscal Year. Change its fiscal year.
 
7.13        Financial Covenant.  Permit, as of the end of each fiscal quarter,
the ratio of Indebtedness of the Borrower and its Subsidiaries on a Consolidated
basis to Consolidated Total Capitalization to exceed 0.70 to 1.00.
 
7.14       Sanctions.  Directly or indirectly, use the Loan or the proceeds of
the Loan, or lend, contribute or otherwise make available the Loan or the
proceeds of the Loan to any Person, to fund any activities of or business with
any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether or otherwise) of Sanctions.
 
7.15       Anti-Corruption Laws.  Directly or indirectly, use the Loan or the
proceeds of the Loan for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions with jurisdiction over the
Borrower or its Subsidiaries (the “Anti-Corruption Laws”).
 
ARTICLE VIII  EVENTS OF DEFAULT AND REMEDIES
 
8.01        Events of Default.  Each of the following events should they occur
and be continuing shall constitute an “Event of Default”:
 
(a)          Non-Payment.  The Borrower shall fail to pay (i) any amount of
principal when the same becomes due and payable or (ii) any interest, fees or
any other amount payable hereunder within five (5) Business Days of when the
same becomes due and payable; or
 
(b)         Specific Covenants; Other Defaults.  The Borrower shall fail (i) to
perform or observe any term, covenant or agreement contained in Section 6.01,
6.03, 6.04, 6.05, 6.06, 6.08, 6.11, 6.12 or 6.13 or Article VII, or (ii) to
perform or observe any other term, covenant or agreement contained in this
Agreement (other than obligations specifically set forth elsewhere in this
Section 8.01) on its part to be performed or observed if the failure to perform
or observe such other term, covenant or agreement, shall remain unremedied for
thirty (30) days after written notice thereof shall have been given to the
Borrower by the Administrative Agent or the Required Lenders; or
 
(c)         Representations and Warranties.  Any representation or warranty made
by or on behalf of the Borrower or any Subsidiary in this Agreement or any Loan
Document or by or on behalf of the Borrower or any Subsidiary (or any of their
officers) in connection with this Agreement or any Loan Document shall prove to
have been incorrect in any material respect when made or deemed made; or
 
(d)         Cross-Default.  The Borrower or any Significant Subsidiary thereof
shall fail to pay any principal of or premium or interest on, or any other
payment in respect of, any Indebtedness (other than Indebtedness incurred under
this Agreement) thereof in the aggregate (for all such Persons) in excess of
$25,000,000, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or
 
49

--------------------------------------------------------------------------------


(e)         Inability to Pay Debts; Attachment; Insolvency Proceedings, Etc. 
The Borrower or any Significant Subsidiary thereof shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors, or any proceeding shall be instituted by or against the Borrower or a
Significant Subsidiary thereof seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), such proceeding shall remain undismissed or unstayed for a
period of forty-five (45) days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur or the Borrower or a
Significant Subsidiary thereof shall consent to or acquiesce in any such
proceeding; or the Borrower or a Significant Subsidiary thereof shall take any
corporate action to authorize any of the actions set forth above in this
subsection (f); or
 
(f)          Judgments.  Any judgments or orders for the payment of money in
excess of $25,000,000 (in the aggregate) shall be rendered against the Borrower
or any Significant Subsidiary thereof and either (i) enforcement proceedings
shall have been commenced by any creditor upon any such judgment or order or
(ii) there shall be any period of ten (10) consecutive days during which a stay
of enforcement of any such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
 
(g)        ERISA.  The occurrence of an ERISA Event which has resulted or could
reasonably be expected to result in liability of the Borrower in an aggregate
amount in excess of $25,000,000; or
 
(h)       Invalidity of Loan Documents.  The obligations of the Borrower or any
Subsidiary under this Agreement, any other Loan Document shall become
unenforceable, or the Borrower or any Subsidiary, or any court or governmental
or regulatory body having jurisdiction over the Borrower or any Subsidiary,
shall so assert in writing or the Borrower or any Subsidiary shall contest in
any manner the validity or enforceability thereof; or
 
(i)          Governmental Action.  Any Governmental Action related to the
Borrower or any Subsidiary shall be rescinded, revoked, otherwise terminated, or
amended or modified in any manner which is materially adverse to the interests
of the Lenders; or
 
(j)          An “Event of Default” or “Default” under the SJG Credit Agreement
or the Elizabethtown Credit Agreement; or
 
(k)          Change of Control.  There occurs any Change of Control.
 
8.02       Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions
upon notice to the Borrower:
 
(a)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document (except for Hedging Obligations,
which shall be governed by the terms and conditions of the documents controlling
such obligations) to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower;
 
50

--------------------------------------------------------------------------------


(b)          exercise on behalf of itself, the Lenders all rights and remedies
available to it, the Lenders under the Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts (except for Hedging Obligations, which shall be governed by
the terms and conditions of the documents controlling such obligations) as
aforesaid shall automatically become due and payable.
 
8.03      Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.
 
ARTICLE IX  ADMINISTRATIVE AGENT
 
9.01      Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
 
9.02       Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
51

--------------------------------------------------------------------------------


9.03       Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:
 
(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;
 
(c)         shall not have any duty or responsibility to disclose, and shall not
be liable for the failure to disclose, to any Lender any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their Affiliates, that is communicated to, obtained by or in the possession of,
the Administrative Agent or any of their Related Parties in any capacity, except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent herein;
 
(d)         shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower or a Lender; and
 
(e)         shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
52

--------------------------------------------------------------------------------


9.04       Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
9.05      Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
 
9.06       Resignation of Administrative Agent.
 
(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
 
(b)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
 
53

--------------------------------------------------------------------------------


(c)         With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than as provided in Section 3.01(i) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.
 
9.07       Non-Reliance on the Administrative Agent and the Other Lenders.  Each
Lender and expressly acknowledges that the Administrative Agent has not made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to, and acceptance of any assignment or
review of the affairs of any Loan Party of any Affiliate thereof, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender as to any matter, including whether the Administrative Agent has
disclosed material information in their (or their Related Parties’) possession.
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon the Administrative Agent, any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis of, appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their Subsidiaries,
and all applicable bank or other regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Each Lender represents and warrants that
(i) the Loan Documents set forth the terms of a commercial lending facility and
(ii) it is engaged in making, acquiring or holding commercial loans in the
ordinary course and is entering into this Agreement as a Lender for the purpose
of making, acquiring or holding commercial loans and providing other facilities
set forth herein as may be applicable to such Lender, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender agrees not to assert a claim in contravention of the foregoing. Each
Lender represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender, and either it,
or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities.
 
9.08       [Reserved].
 
54

--------------------------------------------------------------------------------


9.09       [Reserved]
 
9.10       [Reserved].
 
9.11        Certain ERISA Matters.
 
(a)         Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
 
(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,
 
(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
 
(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
 
(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(b)        In addition, unless either (1) clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).
 
55

--------------------------------------------------------------------------------


ARTICLE X  MISCELLANEOUS
 
10.01     Amendments, Etc.  Subject to Section 3.03(c) and the last paragraph of
this Section 10.01, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
 
(a)          waive any condition set forth in Section 4.01 without the written
consent of each Lender;
 
(b)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(c)          postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;
 
(d)          reduce the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;
 
(e)          change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or
 
(f)          change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
 
and, provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended or the maturity of any of its Loans may
not be extended, the rate of interest on any of its Loans may not be reduced and
the principal amount of any of its Loans may not be forgiven, in each case
without the consent of such Defaulting Lender and (y) any waiver, amendment,
consent or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.
 
56

--------------------------------------------------------------------------------


Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Borrower acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document (including the schedules and exhibits thereto), then
the Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.
 
10.02      Notices; Effectiveness; Electronic Communication.
 
(a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
 
(i)          if to the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and
 
(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)        Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent.  The Administrative Agent or
the Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
 
57

--------------------------------------------------------------------------------


(c)        The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” 
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet.
 
(d)         Change of Address, Etc.  Each of the Borrower and the Administrative
Agent may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and Applicable Law, including
United States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
 
(e)         Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices and Loan Notices) purportedly given by or on
behalf of the Borrower, to the extent that, in good faith, such party reasonably
believes such notice to be genuine and to have been signed, sent or otherwise
authenticated the proper person, even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrower shall
indemnify the Administrative Agent, each Lender, and each of their respective
Affiliates, partners, directors, officers, employees, agents and advisors, from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person, in good faith, on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
 
10.03     No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
58

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clause (c) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
 
10.04     Expenses; Indemnity; Damage Waiver.
 
(a)         Costs and Expenses.  The Borrower shall pay (i) all reasonable out
of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of outside counsel for
the Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all out of pocket expenses reasonably incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any outside counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
 
(b)          Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each of their
respective Affiliates, partners, directors, officers, employees, agents and
advisors (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any outside
counsel for any Indemnitee), reasonably incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party) arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its related Indemnitees
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, or (y) result from a claim brought by the Borrower or any
Subsidiary thereof against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Subsidiary has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. 
Without limiting the provisions of Section 3.01, this Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
 
59

--------------------------------------------------------------------------------


(c)         Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Outstandings at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.
 
(d)       Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by Applicable Law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  In addition,
and without limitation of the indemnity provided in this Section, the Lenders
agree not to assert any claim against the Borrower on any theory of liability
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, or the transactions contemplated hereby or thereby.
 
(e)         Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after written demand therefor and such demand shall
set forth in reasonable detail the basis for and calculation of any amounts
claimed as owing by the Borrower.
 
(f)       Survival.  The agreements in this Section and the indemnity provisions
of Section 10.02(e) shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.
 
10.05        Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.


60

--------------------------------------------------------------------------------


10.06     Successors and Assigns.
 
(a)         Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of clause
(b) of this Section, (ii) by way of participation in accordance with the
provisions of clause (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of clause (e) of
this Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b)         Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)          Minimum Amounts.
 
(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in clause
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
 
(B)        in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000  unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
 
(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
 
61

--------------------------------------------------------------------------------


(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:
 
(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and
 
(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.
 
(iv)      Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)         No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of one or more natural Persons).
 
(vi)      Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this clause, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
62

--------------------------------------------------------------------------------


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.  Upon request, the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this clause shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (d) of
this Section.
 
(c)        Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower (and such agency being solely for Tax purposes),
shall maintain at the Administrative Agent’s Office  a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
(d)        Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of one or
more natural Persons, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 10.04(c) without regard to the existence of any
participation.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section (it being understood that the
documentation required under Section 3.01(g) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 10.13 as if it were an assignee under clause (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
63

--------------------------------------------------------------------------------


(e)         Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates, its auditors and its and its Affiliates’ partners, directors,
officers, employees, agents, trustees, administrators, managers, advisors and
other representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and will be instructed to keep such Information confidential), (b)
to the extent required or requested by any regulatory authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the
application, issuance, publishing and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder, (h)
with the consent of the Borrower or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section,
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower and such source is not known by the Person receiving such Information
to be in violation of any obligation of confidentiality.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.
 
64

--------------------------------------------------------------------------------


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with Applicable Law, including
United States Federal and state securities laws.
 
10.08     Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, and each of their respective Affiliates is hereby
authorized at any time and from time to time to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, or
any such Affiliate to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement or any other Loan Document to such Lender or their respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
 
10.09     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
65

--------------------------------------------------------------------------------


10.10     Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
10.11     Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
 
10.12     Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent then such provisions
shall be deemed to be in effect only to the extent not so limited.
 
10.13    Replacement of Lenders.  If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
 
(a)          the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(b);
 
(b)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
66

--------------------------------------------------------------------------------


(c)         in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(d)          such assignment does not conflict with Applicable Laws; and
 
(e)          in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.
 
Notwithstanding anything in this Section to the contrary, the Lender that acts
as the Administrative Agent may not be replaced hereunder except in accordance
with the terms of Section 9.06.
 
10.14     Governing Law; Jurisdiction; Etc.
 
(a)        GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT,
AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)         SUBMISSION TO JURISDICTION.  THE BORROWER  IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS  AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.
 
67

--------------------------------------------------------------------------------


(c)         WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN CLAUSE (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d)         SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the services regarding this Agreement
provided by the Administrative Agent and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower or any
of its Affiliates, or any other Person and (B) neither the Administrative Agent
nor any Lender has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates.  To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
 
68

--------------------------------------------------------------------------------


10.17       Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
 
10.18       USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
 
10.19       Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
 
(a)         the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an Affected Financial Institution;
and
 
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
 
(i)          a reduction in full or in part or cancellation of any such
liability;
 
(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
 
69

--------------------------------------------------------------------------------


(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
 
10.20     Acknowledgement Regarding Any Supported QFCs.  To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to  the resolution power of the Federal
Deposit Insurance Corporation under the Federal Deposit Insurance Act and Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together
with the regulations promulgated thereunder, the “U.S. Special Resolution
Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):
 
(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
 
(b)          As used in this Section 10.20, the following terms have the
following meanings:
 
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
70

--------------------------------------------------------------------------------


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOLLOW.]
 
71

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


 
SOUTH JERSEY INDUSTRIES, INC.
     
By:
/s/ Cielo Hernandez
   
Name:
Cielo Hernandez
   
Title:
Senior Vice President & Chief Financial Officer



South Jersey Industries, Inc.
Credit Agreement
Signature Page



--------------------------------------------------------------------------------



 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
     
By:
/s/ Richard R. Powell
   
Name:
Richard R. Powell
   
Title:
Senior Vice President



South Jersey Industries, Inc.
Credit Agreement
Signature Page



--------------------------------------------------------------------------------



 
BANK OF AMERICA, N.A.,
as a Lender
     
By:
/s/ Richard R. Powell
   
Name:
Richard R. Powell
   
Title:
Senior Vice President



South Jersey Industries, Inc.
Credit Agreement
Signature Page
 



--------------------------------------------------------------------------------